                                                                                      FILED
                                                                               2021 MAY 6 AM 10:54
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT
                          IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


                                                       ORDER DENYING MOTION FOR
CRYSTAL LAGOONS US CORP,                               LEAVE TO SUBMIT THREE
                                                       ADDITIONAL CLAIM TERMS TO THE
                        Plaintiff,                     COURT FOR CLAIM
                                                       CONSTRUCTION
v.
 CLOWARD H2O,

                        Defondant.                    Case No. 2:19-CV-00796-BSJ

                                                      District Judge Bruce S. Jenkins


       This matter came before the Court for oral argument on May 5, 2021. Anthony R. Zeuli

appeared on behalf of Plaintiff Crystal Lagoons. Jared J. Braithwaite appeared on behalf of

Cloward H2O. The Court ruled at the hearing and DENIED Cloward's Motion to Submit Three

Additional Claim Terms to the Com1 for Claim Construction.

       The Court emphasized that each patent in dispute must be construed as a whole. Further,

the Court stated the parties may call other terms to the Court's attention at a later date if

necessary.

       Accordingly, the Motion is DENIED.

IT IS SO ORDERED.

                          ~
       DATED this ____k__ day of May, 2021.
